`                       United States District Court
                        WESTERN DISTRICT OF TENNESSEE
                               Eastern Division

                            JUDGMENT IN A CIVIL CASE

MARY MEDLEY and
JOHN PAUL THORPE
on behalf of the deceased
BETTY THORPE, MARY
MEDLEY, JIM ANDERSON,
and STEPHANIE LUMPKINS,
individually,

      Plaintiffs,
                                            CASE NUMBER: 1:18-1076-JDB-jay

v.

AARAV KHUSHI, INC.,
and SURESH PATEL,
individually,

      Defendants.

Decision by Court. This action came before the Court and the issues have been
considered and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED that in accordance with the Order entered in
the above-styled matter on 7/10/2019, this case is DISMISSED with prejudice, with
each party to bear its costs.

APPROVED:
                                      s/J. Daniel Breen
                                      United States District Judge
THOMAS M. GOULD
CLERK
BY: s/ Evelyn Cheairs
DEPUTY CLERK
